                                              Case 2:20-mc-00023-FMO-AGR Document 15 Filed 03/13/20 Page 1 of 4 Page ID #:597




                                                                               1 Scott O. Luskin, Bar No. 238082
                                                                                 sol@paynefears.xom
                                                                               2 Randy R. Haj, Bar No. 288913
                                                                                 rrh@paynefears.com
                                                                               3 PAYNE & FEARS LLP
                                                                                 200 N. Pacific Coast Highway, Suite 825
                                                                               4 El Segundo, California 90245
                                                                                 Telephone: (310) 689-1750
                                                                               5 Facsimile: (310) 689-1755
                                                                               6 Attorneys for Respondent
                                                                                 SPACE EXPLORATION
                                                                               7 TECHNOLOGIES CORP.
                                                                               8
                                                                               9
                                                                                                      UNITED STATES DISTRICT COURT
                                                                               10
                                                                                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                               11
PAYNE & FEARS LLP
                    200 N. PACIFIC COAST HIGHWAY, SUITE 825




                                                                               12
                                                                                                                           Case No. 2:20-mc-0023-FMO-AGR
                         EL SEGUNDO, CALIFORNIA 90245




                                                                                  ANATOLIE STATI, GABRIEL STATI,
                                                                               13 ASCOM GROUP, S.A.,
                               ATTORNEYS AT LAW




                                                                                  AND TERRA RAF TRANS                      Hon. Alicia G. Rosenberg
                                                              (310) 689-1750




                                                                               14 TRADING LTD.
                                                                                                                           JOINT STIPULATION TO
                                                                               15            Petitioners,                  CONTINUE THE HEARING DATE
                                                                                                                           ON PETITIONERS’ MOTION TO
                                                                               16      v.                                  COMPEL TO APRIL 14, 2020

                                                                               17 SPACE EXPLORATION                        Old Date:    March 31, 2020 at 10:00 A.M.
                                                                                  TECHNOLOGIES CORP.                       New Date:    April 14, 2020 at 10:00 A.M.
                                                                               18 Respondent.
                                                                                                                           Judge:         Alicia G. Rosenberg
                                                                               19                                          Courtroom:
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28
                                                                                                                -1-     Case No. 2:20-mc-0023-FMO-AGR
                                                                                     STIPULATION TO CONTINUE HEARING DATE ON MOTION TO COMPEL
                                              Case 2:20-mc-00023-FMO-AGR Document 15 Filed 03/13/20 Page 2 of 4 Page ID #:598




                                                                                1        The parties hereby stipulate to continue the hearing date on the motion to
                                                                                2 compel in the above-captioned case, as follows:
                                                                                3
                                                                                4        1.     Petitioners Anatolie Stati, Gabriel Stati, Ascom Group, S.A., and Terra
                                                                                5 Raf Trans Traiding Ltd. (“Petitioners”) filed a Joint Stipulation With Respect to
                                                                                6 Petitioners’ Motion to Compel Space Exploration Technologies Corp.’s Compliance
                                                                                7 with Subpoena Duces Tecum and Deposition Subpoena on March 9, 2020 (Dkt. 1-
                                                                                8 1).
                                                                                9
                                                                               10        2.     At the time the Motion was filed, this miscellaneous case did not have
                                                                               11 an assigned courtroom and therefore the parties were unable to select a mutually
PAYNE & FEARS LLP
                    200 N. PACIFIC COAST HIGHWAY, SUITE 825




                                                                               12 agreeable hearing date before the Motion was filed.
                         EL SEGUNDO, CALIFORNIA 90245




                                                                               13
                               ATTORNEYS AT LAW


                                                              (310) 689-1750




                                                                               14        3.     On March 12, 2020, the Court issued a notice of hearing setting a
                                                                               15 March 31, 2020 at 10:00 A.M. hearing date for the Motion. The March 31 date
                                                                               16 conflicts with a deposition that Respondent’s counsel had set in a bankruptcy case
                                                                               17 and that would be extremely difficult to reschedule.
                                                                               18
                                                                               19        4.     Counsel for Petitioners and for Respondent subsequently met and
                                                                               20 conferred and agreed to continue the date to April 14, 2020, at 10:00 A.M., subject to
                                                                               21 the Court’s approval.
                                                                               22
                                                                               23        NOW, THEREFORE, the undersigned parties hereby stipulate and agree to
                                                                               24 continue the hearing date on Petitioners’ Motion to April 14, 2020, at 10:00 A.M.
                                                                               25 The parties further consent to entry of the [Proposed] Order Granting Stipulation to
                                                                               26 Continue Hearing Date on Motion to Compel, submitted concurrently herewith.
                                                                               27
                                                                               28        SO STIPULATED.
                                                                                                                   -2-     Case No. 2:20-mc-0023-FMO-AGR
                                                                                        STIPULATION TO CONTINUE HEARING DATE ON MOTION TO COMPEL
                                              Case 2:20-mc-00023-FMO-AGR Document 15 Filed 03/13/20 Page 3 of 4 Page ID #:599




                                                                                1
                                                                                2
                                                                                3
                                                                                4
                                                                                5 Dated: March 13, 2020        KING & SPALDING LLP
                                                                                6
                                                                                7                              By:            /s/ Cheryl A. Sabnis
                                                                                                                             CHERYL A. SABNIS
                                                                                8
                                                                                                                         JAMES E. BERGER (pro hac vice
                                                                                9                                                 forthcoming)
                                                                                                                        THOMAS C. CHILDS (pro hac vice
                                                                               10
                                                                                                                                  forthcoming)
                                                                               11                                       CHARLENE C. SUN (pro hac vice
PAYNE & FEARS LLP
                    200 N. PACIFIC COAST HIGHWAY, SUITE 825




                                                                               12                                                 forthcoming)
                         EL SEGUNDO, CALIFORNIA 90245




                                                                               13                                    Attorneys for Petioners Anatolie Stati,
                               ATTORNEYS AT LAW




                                                                                                                     Gabriel Stati, Ascom Group, S.A. and
                                                              (310) 689-1750




                                                                               14                                    Terra Raf Trans Traiding Ltd.
                                                                               15
                                                                               16
                                                                                                               PAYNE & FEARS LLP
                                                                               17                              Attorneys at Law
                                                                               18 Dated: March 13, 2020
                                                                               19
                                                                               20                              By:               /s/ Scott O. Luskin
                                                                                                                                SCOTT O. LUSKIN
                                                                               21                                                 RANDY R. HAJ
                                                                               22
                                                                                                                     Attorneys for Respondent Space
                                                                               23                                    Exploration Technologies Corp.
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28
                                                                                                                 -3-     Case No. 2:20-mc-0023-FMO-AGR
                                                                                      STIPULATION TO CONTINUE HEARING DATE ON MOTION TO COMPEL
                                              Case 2:20-mc-00023-FMO-AGR Document 15 Filed 03/13/20 Page 4 of 4 Page ID #:600




                                                                                1                                    Certificate of Service
                                                                                2
                                                                                3            The undersigned certifies that a true and correct copy of the foregoing JOINT
                                                                                4 STIPULATION TO CONTINUE THE HEARING DATE ON PETITIONERS’
                                                                                5 MOTION TO COMPEL APRIL 14, 2020, was served on March 13, 2020, on the
                                                                                6 interested parties in this action, via the United States District Court’s CM/ECF
                                                                                7 system, on all parties or persons requiring notice.
                                                                                8
                                                                                9                                              /s/ Scott O. Luskin
                                                                                                                               Scott O. Luskin
                                                                               10
                                                                               11
PAYNE & FEARS LLP
                    200 N. PACIFIC COAST HIGHWAY, SUITE 825




                                                                               12
                         EL SEGUNDO, CALIFORNIA 90245




                                                                               13
                               ATTORNEYS AT LAW


                                                              (310) 689-1750




                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                                    4815-1274-0791.1
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                               -1-              Case No. 2:20-MC-0023-FMO-AGR
                                                                                                                     CERTIFICATE OF SERVICE
